DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the amendment filed 10/11/22.

1.	Claims 1-21 are pending.
	Claims 1-21 are rejected.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections.
Applicant remarks appear to be based on previous claim limitation that has been amended. For example, the claim limitation no longer states “receives user inputs including a target item representing a digital item”.  Thus, the amended limitation of “a target item comprising a digital content item” is addressed by the references of claim one as depicted in the current office action.
Applicant states that Casey fails to teach performing a plurality of digital actions on the uploaded digital assets against the selected target item. The Examiner notes that the claim limitation does not specifically state, “performing a plurality of digital actions on the uploaded digital assets against the selected target item”. Nevertheless, the combined reference, specifically Barkan et al., teach the server machine performing the plurality of digital actions on the digital assets from the client machine uploading of the digital assets, the digital actions performed against the selected target item. (The web page may provide a window 425 for the user to specify (via actions) various information (including content location, such as via a URL, content name and/or description, etc., also viewed as target metadata), as well as a window 430 to describe various options related to the content (such as the upload format--that is, the format in which the MSC should expect the content to be uploaded--the storage and/or download format (viewed as digital actions as well) (para. 54, 57, 70).
Applicant remarks that Barkan teaches that the targets to which video content is uploaded are video sharing websites-not digital items.  The Examiner notes that Barkan further teaches “Before file upload may occur, the video upload engine and/or other entity receives the following URL http://blip.tv/file/post/ (with cookies) and retrieves cookie values from the page (digital item) to which the URL points. These cookies are used in the file uploading process” (para. 110).  Thus, referring to a digital item.

Claim Objections
3.	Claim 7 is objected to because of the following informalities:  Claim 7 states “the” another, which is viewed as a typo. Thus, please remove the typo, “the”.  Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey et al., (Casey), US PGPub. No.: 20070124416 as applied to claims above, in view of Barkan et al., (Barkan), US PGPub. No.: 20090037967 and further in view of Schilling, (Schilling), US PGPub. No.: 20030035138.

As per claim 1, Casey teaches, a system comprising: 
a server machine communicatively connected to a network, (via service provider) (para. 30, 110); 
a client machine communicatively coupled to the server machine over the network, (para. 30); 
wherein the client machine receives user inputs, (the subscriber connectivity device 140 (client machine) might be configured to accept input (e.g., via an on-screen menu, web page, etc.) from a subscriber detailing the device to provide the content as well, perhaps, as the format of the content to be provided; The web page may provide a window 425 for the user to specify (via input) various information (including content location, such as via a URL, content name and/or description, etc.), as well as a window 430 to describe various options related to the content (such as the upload format--that is, the format in which the MSC should expect (hence, via targeting) the content to be uploaded) (para. 44, 70) comprising indications of: 
a target item representing a digital content item residing on the server machine (URL (comprise indications of a target item representing a digital item), audio, video) (para. 44, 57, 70, 71; Fig. 4b); a plurality of digital actions to be performed on the plurality of digital assets, one of the digital actions comprising conforming the upload, (change the resolution, bitrate, etc. as appropriate via the MCA application of the MCS (server)) (para.36, 57); the client machine uploading the digital assets to the server machine via the network, (para. 70); a plurality of digital assets to be associated with the target item, (audio, video and personal video) (para. 57, 70, 110; Fig. 4b).
Casey does not specifically teach target item representing a digital item residing on the server machine characterized by target metadata; and 
one of the digital actions comprising conforming the upload metadata to the target metadata; and the server machine performing the plurality of digital actions on the digital assets asynchronously from the client machine uploading of the digital assets, the digital actions performed against the selected target item.
However, Barkan teaches target item representing a digital item residing on the server machine characterized by target metadata, (The video content (target item) is "pushed" to all target locations (wherein the target location (target metadata) resides on the server; such as a plurality of servers; thus, the target item is characterized by target metadata of the location it's pushed to)) (para. 44); a plurality of digital assets to be associated with the target item and characterized by upload metadata, (one or more (plurality) videos uploaded by a user; video file is determined to be a previously
uploaded video file, thus characterized by upload metadata; Before file upload may occur, the video upload engine and/or other entity receives the following URL http://blip.tv/file/post/ (with cookies) and retrieves cookie values from the page to which the URL points. These cookies are used in the file uploading process) (para. 43, 45, 110); one of the digital actions comprising conforming the upload metadata to the target metadata, (via "pushing” to all target locations. The video content may then be displayed on-line (comprise conforming) to one or more viewers; The video upload engine may also optionally select one or more servers for future use according to their network response time, after sending content to a server, thus comprising conforming to the target (hence, with better response time);  display is sometimes performed by embedding the video in the third-party website, in such a way that the video may be played directly (thus comprising conforming) from the third-party website) (para. 44, 61, 64); the server machine performing the plurality of digital actions on the digital assets from the client machine uploading of the digital assets, the digital actions performed against the selected target item. (The web page may provide a window 425 for the user to specify (via actions) various information (including content location, such as via a URL, content name and/or description, etc., also viewed as target metadata), as well as a window 430 to describe various options related to the content (such as the upload format--that is, the format in which the MSC should expect the content to be uploaded--the storage and/or download format (viewed as digital actions as well) (para. 54, 57, 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey and Barkan invention in order to provide the video upload engine which may also optionally select one or more servers for future use according to their network response time, after sending content to a server, (Barkan, para. 61).
	Neither Casey nor Barkan specifically teach performing actions on the digital assets asynchronously.
However, Schilling teaches performing actions on the digital assets asynchronously, (the customer is notified via text appearing on page 530 that the logo(s) (i.e. the graphics) uploaded by the customer will be converted to press ready format and will be available in folder 724, discussed above, in two business days) (para. 139).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan and Schilling such that the text and image systems comprise a process to enable online customers to "customize" their packages by (1) adding graphics (i.e. text and images), including numerous images available in an art library or by (2) uploading their own text and images to build a customer-defined "text and image" library and adding artwork from that customer-defined library, (Schilling, para. 6).

	As per claim 8, a method for performing digital asset upload to conform with a target item, it is rejected based on the analysis of claim 1, due to the similarity of the limitations.

 	As per claim 15, Casey teaches a computer program product comprising at least one non-transitory computer-readable medium that stores one or more instructions that are executable by a computer, (para. 11, 170, 171); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

7.	Claims 2-7, 9-14 and 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey et al., (Casey), US PGPub. No.: 20070124416 as applied to claims above, in view of Barkan et al., (Barkan), US PGPub. No.: 20090037967 and further in view of Schilling, (Schilling), US PGPub. No.: 20030035138 and further in view of Vorchik et al., (Vorchik), US PGPub. No.: 20030182359.

 	As per claim 2, Casey teaches the system of claim 1, wherein the plurality of digital assets comprises digital images, (audio, video and personal video) (para. 57, 70, 110; Fig. 4b); 
Neither Casey, Barkan nor Schilling specifically teach the upload metadata comprising the resolution of the digital assets, wherein: conforming of the upload metadata to the target metadata comprises: updating the upload metadata resolution of the digital assets based on the target metadata; and performing the plurality of digital actions comprises: changing the resolution of the digital assets according to the updated upload metadata resolution.
	However, Vorchik teaches the upload metadata comprising the resolution of the digital assets, (The file upload description of the present invention involves the creation of an XML text file. The XML file contains tags that describe the files to be uploaded, as well as tags that provide other types of information including, but not limited to, things such as file locations, file size, and file content characteristics. In the case of an image, the content information could include things such as image resolution, size and so on) (para. 34);  wherein: conforming of the upload metadata to the target metadata comprises: updating the upload metadata resolution of the digital assets based on the target metadata and performing the plurality of digital actions comprises: changing the resolution of the digital assets according to the updated upload metadata resolution (For example, a server will specify (hence, target metadata) a resolution change within the manifest file, such as changing from a resolution of 2000.times.1000 to a resolution of 1000.times.500, when all that is required (targeted) for a selected user function is an outline of a picture) (para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan, Schilling and Vorchik such that the present invention prevents the upload of all of the data that would be needed to create a high resolution picture when the user is only requesting a wallet size print of the picture., (Vorchik, para. 45).

 	As per claim 3, the system of claim 2, 
Neither Casey, Barkan nor Schilling specifically teaches wherein the digital item of the target item comprises a background image, a thumbnail image, or a screen shot.
However, Vorchik teaches wherein the digital item of the target item comprises a background image, a thumbnail image, or a screen shot, (para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan, Schilling and Vorchik such that the present invention prevents the upload of all of the data that would be needed to create a high resolution picture when the user is only requesting a wallet size print of the picture, (Vorchik, para. 45).

 	As per claim 4, the system of claim 1, Casey teaches wherein the plurality of digital assets comprises videos, (para. 50); the upload metadata comprising video metadata of the digital assets, (subscriber might choose to upload a set of content (such as a personal video of a child's baseball game, etc.) to allow others to view that content) (para. 110);
Neither Casey, Barkan nor Schilling teaches wherein: conforming of the upload metadata to the target metadata comprises: updating the video metadata of the upload metadata based on the target metadata; and performing the plurality of digital actions comprises: changing the video metadata of the digital assets according to the updated video metadata.
However, Vorchik teaches conforming of the upload metadata to the target metadata comprises: updating the video metadata of the upload metadata based on the target metadata, (For example, a server will specify (hence, target metadata) a resolution change within the manifest file, such as changing from a resolution of 2000.times.1000 to a resolution of 1000.times.500, when all that is required (targeted) for a selected user function is an outline of a picture) (para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan, Schilling and Vorchik such that the present invention prevents the upload of all of the data that would be needed to create a high resolution picture when the user is only requesting a wallet size print of the picture., (Vorchik, para. 45).

 	As per claim 5, the system of claim 4, Casey teaches wherein the digital item of the target item comprises a video clip, an advertisement, or a video segment) (para. 57, 70, 110; Fig. 4b); and the digital action comprises changing the format of the digital assets, (change the resolution (format), bitrate, etc. as appropriate) (para. 57).

 	As per claim 6, the system of claim 1, Casey teaches wherein the target item includes a plurality of selected target items, (para. 50, 57, 71); 
Neither Casey, Barkan nor Schilling specifically teach the system uploading a portion of the digital assets against one of the selected targets items and another portion of the digital assets against another one of the selected target items.
However, Vorchik teaches, teach the system uploading a portion of the digital assets against one of the selected targets items and another portion of the digital assets against another one of the selected target items (The source computing device then utilizes the information file as specified by the destination computing device to ascertain and upload the appropriate portions of the to the destination computing device, so that only the needed portions of said data file are transferred to the destination computing device) (para. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan, Schilling and Vorchik such that the present invention prevents the upload of all of the data that would be needed to create a high resolution picture when the user is only requesting a wallet size print of the picture, (Vorchik, para. 45).

 	As per claim 7, the system of claim 6, 
Neither Casey, Barkan, nor Schilling teaches wherein one of the digital actions is performed against the portion of digital assets and another one of the digital actions is performed against the another portion of the digital assets.
However, Vorchik teaches wherein one of the digital actions is performed against the portion of digital assets and another one of the digital actions is performed against the another portion of the digital assets (For example, a server will specify a resolution change within the manifest file, such as changing from a resolution of 2000.times.1000 to a resolution of 1000.times.500, when all that is required for a selected user function is an outline of a picture; Thus, changing one portion from 2000 to 1000 and 1000 to 500) (para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Casey, Barkan, Schilling and Vorchik such that the present invention prevents the upload of all of the data that would be needed to create a high resolution picture when the user is only requesting a wallet size print of the picture, (Vorchik, para. 45).

 	As per claim 9, the method of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 10, the method of claim 9, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.

 	As per claim 11, the method of claim 8, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

 	As per claim 12, the method of claim 11, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

 	As per claim 13, the method of claim 8, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.

 	As per claim 14, the method of claim 13, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.

 	As per claim 16, the computer program product of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 17, the computer program product of claim 16, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.

 	As per claim 18, the computer program product of claim 15, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

 	As per claim 19, the computer program product of claim 18, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.
 	As per claim 20, the computer program product of claim 15, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.

As per claim 21, the computer program product of claim 20, it is rejected based on the analysis of claim 7, due to the similarity of the limitations

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        12/13/22